Citation Nr: 1027980	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-20 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at a private medical facility from June 5, 
2005, to June 14, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision by the Department of Veterans 
Affairs (VA) Medical Center (MC) in Tampa, Florida, which is the 
agency of original jurisdiction (AOJ) in this matter.  

The Veteran requested a hearing that was scheduled for October 8, 
2009 at the St. Petersburg Regional Office.  The record reflects 
that the Veteran failed to report for his hearing.  If a Veteran 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case proceeds 
as though the request for a hearing has been withdrawn.  
38 C.F.R. § 20.704(d) (2009).  Since the Veteran did not request 
postponement, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran incurred unauthorized medical expenses at a non-
VA medical facility from June 5, 2005, to June 14, 2005, for 
treatment of a non-service-connected disability.

2.  The Veteran has already received payment for expenses 
incurred on June 5, 2005.

3.  The evidence shows that the Veteran's condition stabilized on 
June 9, 2005, and that he could then have been safely transferred 
to a VA or other Federal facility. 


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred at a private medical facility 
have been met for the portion of the appeal period from June 5, 
2005, to June 9, 2005.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1000-17.1008 (2009).  

2.  The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred at a private medical facility 
have not been met or approximated for the portion of the appeal 
period from June 10, 2005.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

There is no indication in the VCAA that Congress intended the act 
to revise the unique, specific claim provisions of chapter 17 of 
title 38, United States Code.  See 38 C.F.R. §§ 17.123-17.132; 
see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In addition, the various judicial precedents pertaining to VCAA 
requirements on claims for disability compensation, see, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. 
Nicholson, 487 F.3d 861 (Fed. Cir. 2007); petition for cert. 
granted (U.S. June 16, 2008) (No. 07-1209), do not come into play 
here, as they do not govern claims under Part 17 of VA's Code of 
Federal Regulations.

Nevertheless, the Board points out that the AOJ has explained to 
the Veteran the basis for the finding that the medical expenses 
from June 6, 2005, to June 14, 2005, were not covered by VA.  In 
June 2007, the Veteran submitted his notice of disagreement, in 
which he stated that he was denied because VA found him stable 
and that he was submitting a letter showing that he was not 
stabilized until June 14, 2005.  Thus, the Veteran demonstrated 
actual knowledge of the criteria needed for allowance of his 
claim.  

As concerns the duty to assist, the Board notes that the 
development of medical evidence appears to be complete.  Unlike 
many questions subject to appellate review, the issue of whether 
the Veteran is entitled to reimbursement or payment of medical 
expenses, by its very nature, has an extremely narrow focus.  The 
facts underlying this case do not appear to be in dispute.  In 
this case, the only evidence necessary to decide the claim 
revolves around what transpired between June 5, 2005, and June 
14, 2005.  This involves the medical records from that time 
period and the medical opinion from the VA staff physician at the 
VAMC.  Evidence which is necessary to decide the case is thus 
already of record and, as explained, the outcome of the case is 
mandated by the relevant law and regulations.  Therefore, no 
amount of additional evidentiary development would change the 
outcome of the case.  The Veteran does not assert that there is 
additional evidence to be obtained or that there is a request for 
assistance that has not been acted on.  The Board finds that the 
AOJ has complied with the duty to assist the Veteran with the 
development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development. Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefit flowing to the Veteran.  The 
U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Pertinent Statutes and Regulations

The Veteran is seeking reimbursement for the costs of private 
medical treatment received as an inpatient from June 5, 2005, 
through June 14, 2005.  

At that time his established service-connected disabilities were 
tinnitus, rated as 10 percent disabling; chronic laryngitis, 
rated as zero percent disabling; a knee disability, rated as 10 
percent disabling; impaired hearing, rated as 30 percent 
disabling; a hand injury, rated as 10 percent disabling; 
posttraumatic stress disorder, rated as 70 percent disabling; and 
dysentery, rated as zero percent disabling.  The November 2007 
statement of the case also indicates that the Veteran's combined 
disability rating is 90 percent, which is permanent and total.

Generally, in order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held to 
be aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran 
who has a total disability, permanent 
in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who 
is participating in a rehabilitation 
program and who is medically 
determined to be in need of hospital 
care or medical services for reasons 
set forth in 38 C.F.R. § 17.47(i) 
(formerly § 17.48(j)); and

(b) The services were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health; and

(c) No VA or other Federal facilities were 
feasibly available and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

If any one of the foregoing requirements is lacking, the benefit 
sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. 
Gober, 10 Vet. App. 539, 547 (1997).

In this case, the Veteran received treatment for nonservice-
connected chest pain and alcohol intoxication.  However, 
documents in the claims file indicate that the Veteran, who has 
several service-connected disabilities with a combined rating of 
90 percent, fulfills the criteria of being permanently and 
totally disabled as a result of service-connected disability.  
Thus, the Board needs to determine on appeal whether the private 
medical treatment furnished to the Veteran in June 2005 was 
rendered in a medical emergency of such nature that delay would 
have been hazardous to the life or health of the Veteran and 
whether VA or other Federal facilities were not feasibly 
available.  

The Board has also considered whether reimbursement is warranted 
under the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  Under that law, in order to be entitled to 
reimbursement of the aforementioned medical expenses, the Veteran 
must meet the criteria enumerated in 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, the provisions of which became 
effective as of May 29, 2000.  To be eligible for reimbursement 
under this authority, the Veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.
(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the veteran could not have been 
safely discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the veteran or provider 
against a third party for payment of such 
treatment and the veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the veteran's 
liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).  In this case, the competent evidence 
of record demonstrates that the Veteran satisfies most of these 
criteria for at least part of the appeal period.  For the others, 
the Board finds that there is no evidence to indicate that the 
Veteran does not meet the criteria.  For example, it is clear 
that the Veteran received treatment in a hospital's emergency 
room and his medical records list "Veterans Administration" and 
Medicare as his insurance providers.  The Board finds that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention for chest pain would have 
been hazardous to life or health and would not drive an hour to 
the Tampa VA Medical Center with such a condition.  It also 
appears that the Veteran has not made any payment to his private 
hospital for his emergency treatment.  Additionally, it is 
apparent that the Veteran's condition was not caused by an 
accident at work.  Finally, because the Veteran is in receipt of 
a total disability rating, he is entitled to reimbursement under 
38 U.S.C. 1728.  There is no evidence of whether the Veteran was 
enrolled in the VA health care system or had received medical 
services within the 24-month period preceding his emergency 
treatment, whether the Veteran has coverage under a health-plan 
contract for payment or reimbursement (although the Board again 
notes that VA and Medicare are listed as his insurance 
providers).  The issue of when the Veteran's condition stabilized 
will be discussed below. 

Factual Background and Analysis

The Veteran was admitted to a private hospital's emergency room 
on June 5, 2005, complaining of chest pain of two weeks duration.  
He described a waxing and waning pain of moderate severity that 
was accompanied by shortness of breath.  His symptoms also 
included a cough, rhonch, wheezing, and respiratory distress.  
However, the emergency physician record also noted that the 
Veteran was alert and in no acute distress, smelled like alcohol, 
and was in stable condition.  He was admitted to the hospital, 
and an outpatient collaborative education record noted further 
symptoms, including tachycardia, light headedness, shallow 
breathing, productive cough, pain, weakness, and an unstable 
gait.  
According to the admission report, the Veteran complained of left 
chest and shoulder pain, but initial troponins were negative and 
an electrocardiogram showed no acute changes.  The Veteran was 
admitted to the hospital as an observation patient for chest pain 
and cardiology consult.  He was intoxicated with a blood alcohol 
level of 362.  The Veteran presented in a frail and cachectic 
state.  The official diagnosis at admission was left chest pain, 
acute intoxication, and cough.  Acute pneumonia and possible 
aspiration were ruled out.  The Veteran was placed on telemetry 
observation, and the Veteran's doctor ordered a CT scan of the 
chest because of a history of a lesion in his left lung.  

On June 6, 2005, the Veteran underwent a cardiac consultation as 
a result of his admission "for evaluation and treatment of 
unstable angina versus atypical chest pain."  The Veteran told 
his doctor that he had continuous episodes of retrosternal chest 
discomfort for the previous two months.  He denied orthopnea or 
paroxysmal nocturnal dyspnea or syncope, as well as cough, sputum 
production, or hemoptysis.  At this consultation, a left heart 
cardiac catheterization revealed nonobstructive coronary arteries 
and a normal left ejection fraction of 55 to 60 percent.  

A physical examination on June 6, 2005, revealed that the Veteran 
had a grade I to II/VI systolic ejection murmur at the lower 
sterna border.  There was no diastolic murmur and no sterna rubs.  
The Veteran had a blood pressure of 140/80, pulse rate of 32, and 
a respiratory rate of 16 per minute.  An electrocardiogram 
demonstrated normal sinus rhythm, sinus tachycardia, no acute ST-
T wave changes, and non-specific changes.  Nevertheless, his 
diagnosis was unstable angina versus atypical chest pain.  
Although the pain was atypical in nature, the Veteran had 
multiple risk factors for coronary artery disease.  The examining 
physician advised the Veteran to stay on the telemetry floor.  
Also on June 6, 2005, a stress test showed a low probability 
pharmacological study for myocardial ischemia.  There were no 
symptoms to suggest angina pectoris, no electrocardiogram changes 
to suggest myocardial ischemia, no arrhythmia, appropriate blood 
pressure response, and no S3 gallop or pulmonary arrest.  

Then, on June 10, 2005, the Veteran underwent a left heart 
catheterization, coronary angiography, and left ventriculogram 
because of "an abnormal stress test."  After the procedures, 
the Veteran's doctor concluded that he had nonobstructive 
coronary arteries and that there was a normal left 
ventriculogram.  The doctor also recommended that the Veteran 
continue risk factor modification for coronary artery disease and 
continue current medications otherwise.  

Finally, the record also contains the Veteran's discharge summary 
dated June 14, 2005.  The summary noted that an EKG showed sinus 
tachycardia and that myocardial nuclear imaging revealed a 
moderate defect on the inferior wall.  A chest x-ray revealed 
some scarring but no acute process.  During the course of his 
hospital stay, there was no evidence of an acute myocardial 
infarction, no obstructed coronary arteries, and normal left 
ventricular systolic function.  Nevertheless, the Veteran was 
continued on treatment with medication.  His final diagnoses, 
relevant to this claim, were alcoholism with intoxication, chest 
wall pain, and tracheobronchitis.  

By its explicit terms, 38 U.S.C.A. § 1725 states that payment or 
reimbursement cannot be provided after a veteran becomes stable 
for transfer.  The term stabilized means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the veteran is 
discharged or transferred to a VA or other Federal facility.  
38 C.F.R. § 17.1001(d).  The Board finds that the Veteran did not 
stabilize until June 10, 2005.  Notably, even though his initial 
emergency physician record shows that he was stable, he was 
admitted to the hospital with symptoms including chest pain, 
shortness of breath, and tachycardia.  The next day, the 
Veteran's diagnosis included a possible unstable angina, and the 
Veteran was advised to stay on the telemetry floor.  Although 
most of the Veteran's tests did not show any myocardial 
infarctions or ischemia, there is no indication that he was 
actually stable enough to transfer to a VA facility until June 
10, 2005.  On that date, a catheterization, angiography, and 
ventriculogram returned normal results.  The only recommendations 
in the report at this time were that the Veteran continue risk 
factor modification and continue current medications.  

In finding that the Veteran stabilized on June 10, 2005, the 
Board notes that one of the Veteran's treating physicians during 
his hospitalization wrote in May 2007 that the Veteran stayed in 
the hospital until June 14, 2005, "when he was stabilized and 
discharged."  However, it is unclear from this statement whether 
the physician was merely saying that the Veteran was stable when 
discharged or whether he did not actually stabilize until the 
time he was discharged.  Nevertheless, he did not explain why he 
considered the Veteran stable or unstable on any date.  Thus, the 
Board affords little probative value to his statement.    

The Board also notes that the chief medical officer (CMO) of the 
Tampa VA Medical Center wrote that, although the Veteran 
initially reported chest pain, the primary diagnosis on the 
official discharge summary was alcoholism with intoxication.  The 
CMO further noted that other problems were chronic and that the 
Veteran could have been treated at a VA facility.  The Board 
finds that the CMO relied solely on the Veteran's intoxication at 
admission in forming his opinion, ignoring the Veteran's actual 
chest pain and shortness of breath, the hospital's judgment that 
the Veteran required a ten-day period of hospitalization, the 
multiple tests performed on the Veteran, the Veteran's interim 
diagnosis of possible unstable angina, and a doctor's 
recommendation that the Veteran remain on the telemetry floor.  
Therefore, the Board also affords the CMO's opinion little 
probative value.

In light of the foregoing, the Board finds that the Veteran was 
first stabilized on June 10, 2005, when multiple tests returned 
normal and the Veteran no longer had any restrictions on his 
movement.  Until that time, the evidence of record indicates that 
his diagnosis included unstable angina and that he should stay on 
the telemetry floor.  After June 10, 2005, the records do not 
show that his condition worsened or that he was unstable.  There 
is no indication that a further emergency situation past that 
date, and there is no medical evidence to the contrary.  See 
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining a 
medical emergency as a sudden, generally unexpected occurrence or 
set of circumstances demanding immediate action).

Because the Veteran did not meet one of the criterion under 38 
C.F.R. § 17.1002 past June 10, 2005, in that there was no longer 
a continuing medical emergency, any further reimbursement is 
prohibited.  The Board need not go into whether the Veteran meets 
any of the other criteria, as the failure to meet one of them 
precludes payment.  Id.  Thus, payment or reimbursement for 
expenses incurred prior to June 10, 2005, is warranted under 
Section 1725 and its implementing regulations, but no payment or 
reimbursement from June 10, 2010 is warranted.  


ORDER

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from June 
5, 2005 to June 9, 2005, is granted, subject to the laws and 
regulations governing monetary payments.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from June 
10, 2005 to June 14, 2005, is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


